UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7717



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MARK PAUL SARNO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Robert Earl Maxwell, Senior
District Judge. (CR-91-133, CA-96-97)


Submitted:   March 31, 1997                 Decided:   April 25, 1997


Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Mark Paul Sarno, Appellant Pro Se. Sherry L. Muncy, OFFICE OF THE
UNITED STATES ATTORNEY, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. United States v. Sarno, Nos. CR-91-133; CA-96-97
(N.D.W. Va. Oct. 11, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2